Citation Nr: 0121085	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for postoperative 
residuals, malignant melanoma of the left shoulder to include 
the question of whether it is the result of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970, which included eleven months of service in Vietnam.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Appeals 
(VA) Regional Office (RO) at Pittsburgh, Pennsylvania.  The 
claim was found to be well-grounded under legal criteria then 
in effect by appellate decision in June 2000.  The case was 
then remanded for procedural development necessitated by that 
decision.  


FINDING OF FACT

Malignant melanoma of the left shoulder was not shown to be 
present during or until many years following active service 
nor is it etiologically related to any inservice exposure to 
Agent Orange or other herbicide agent, the sun, stress, or 
injury.  


CONCLUSION OF LAW

Malignant melanoma of the left shoulder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
for warts in October 1968.  In August 1969, he was treated 
for a rash in his groin.  Miliaria rubra was the impression.  
The separation examination showed that the skin was normal.  

On a VA examination in November 1997, the veteran reportedly 
had had a superficial "shrapnel" abrasion on the left 
shoulder, which left a scar about 1 centimeter by 2 
centimeters that was fairly visible.  There reportedly was a 
left shoulder "shrapnel" scar lesion and a mole-like lesion 
on the left shoulder, which had changed color and had a 
regular border but was getting bigger according to the 
veteran.  A dermatology consultation was planned for biopsy 
to rule-out possible melanoma.  

VA outpatient treatment records show, in January 1998, that 
the veteran underwent excision of a pigmented plaque on the 
left posterior shoulder that was approximately 2.5 
centimeters in diameter and a cystic lesion on the right 
parietal scalp.  Pathological diagnoses based on biopsy were 
malignant melanoma in situ of the left shoulder lesion, with 
resection margins free of malignant melanoma, and intradermal 
nevus of the right scalp lesion.  Subsequently dated clinical 
records show no recurrence of malignant melanoma.  The scar 
from the removal of the left shoulder lesion was noted.  

In June 1998, Joseph F. Hakas, M.D., reported that the 
veteran was a Vietnam veteran who was exposed to Agent 
Orange.  It was reported that, in December 1997, a malignant 
melanoma was excised from his left shoulder.  The surgical 
scars were noted.  Dr. Hakas stated that skin exposure to 
excessive sun, chemicals and mechanical irritation increased 
the risk of a skin lesion becoming malignant.  It was 
recorded that emotional stress may also impair the immune 
system.  The veteran reportedly experienced all these factors 
while he was on military duty in Vietnam.  

VA outpatient treatment records show that ichthyosis vulgaris 
was assessed in July 1998.  In August 1999, the veteran had a 
7-millimeter dark, blackish-brown papule just medial to the 
left shoulder scar with regular borders and homogeneous 
appearance.  The assessment included history of melanoma.  

On a VA examination in December 2000 there was a well healed 
incisional scar on the left scapula without nodules or signs 
of recurrent melanoma.  There was no splenomegaly or 
lymphadenopathy noted on examination.  There were no lesions 
suspicious for excision.  There were no signs or symptoms of 
recurrent or new malignant melanoma.  The examiner stated 
that:

1.  Agent Orange is known to be 
associated with chloracne; however, there 
was no proved evidence to suggest that 
Agent Orange exposure is associated with 
melanoma.  

2.  Though there was documentation that 
there was some relationship between 
melanoma and excessive sun exposure, 
there was no medical record indicating 
that he did have excessive sun exposure.  

3.  It has been suggested that lentigo 
maligna was most likely related to sun 
exposure.  It is usually located on the 
face and ears, but not the shoulders.  

4.  There was no evidence linking the 
association of melanoma and stress.  

5.  It was less likely (than not) that 
his melanoma was related to his stress or 
to herbicide exposure.  

Analysis

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

A chronic disease, to include malignant tumor, will be 
presumed to have been incurred during service even though 
there is no evidence of such disease during service, if the 
veteran had ninety (90) days or more of service and a 
malignant tumor is manifest to a compensable degree within a 
year from the date of separation from service, absent 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and who develops one of several enumerated diseases 
shall be presumed to have been exposed to an herbicide agent 
unless there is affirmative evidence that the veteran was not 
so exposed.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.309(e), 3.307(a)(6)(iii); see also McCartt v. West, 12 
Vet. App. 164 (1999).  The specific diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  

The law and regulations further provide that the disease must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneiform 
disease consistent with chloracne, porphyria cutanea tarda 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancer within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6).  

Service connection may still be established, however, if the 
evidence demonstrates that the currently manifested disorder 
resulted from a disease or injury in service, i.e., direct 
service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Malignant melanoma is not a disease that is subject to 
service connection by virtue of any exposure the veteran may 
have had to Agent Orange during his active service in 
Vietnam.  This skin cancer was first manifested in November 
1997, more than 25 years following his separation from active 
service.  In consideration of when it was first manifested 
and its exclusion for those diseases subject to service 
connection where there was herbicide exposure during active 
service, this skin cancer may not be service connected on a 
presumptive basis.  

Malignant melanoma is not shown to have resulted from any 
disease or injury during active service, to include sun-
damaged skin.  There was no service medical evidence that the 
veteran sustained any damage to the skin, such as sunburn, 
during active service.  Since Dr. Hakas did not know the 
veteran until June 1998, his statement that the veteran was 
exposed to excessive sun or stress during active duty was 
based on his interview with the veteran.  The veteran is 
competent to state that he was in the sun during active 
service or felt stress, but the question of excessive sun 
exposure or stress to the point where the skin or immune 
system was subjected to an abnormally high risk for the 
generation of malignant melanoma is a medical question beyond 
his level of expertise.  There is no medical evidence that 
any exposure to the sun or stress during active service 
damaged the skin or immune system with resultant generation 
of malignant melanoma.  In fact, the medical evidence in the 
form of the VA examiner's opinion presented in December 2000 
militates against the proposition that inservice sun exposure 
and/or stress was a factor in his malignant melanoma of the 
left shoulder.  

Similarly, while the historical notation in November 1997 was 
that a shrapnel wound was the cause of the left shoulder skin 
lesion, there is no supporting evidence that the veteran 
sustained any shrapnel wound of the left shoulder during 
active service.  There is no probative medical evidence that 
a shrapnel wound, or any skin injury or disease, during 
active service gave rise to malignant melanoma many years 
later.  Specifically, while the service medical records do 
show warts and a skin rash, they are not shown to figure in 
the etiology of malignant melanoma.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim; specifically, the need 
for competent clinical evidence relating malignant melanoma 
to an incident, injury, or disease of active service, to 
include herbicide exposure, excessive exposure to the sun 
and/or stress.  Additionally, the Board finds that the duties 
to assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review and a VA skin examination was 
provided which includes a competent clinical opinion 
regarding the etiology of the veteran's malignant melanoma in 
reference to Agent Orange, excessive sun exposure, and/or 
stress.  No further assistance is necessary to comply with 
the requirements of this new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim.  


ORDER

Service connection for postoperative residuals of malignant 
melanoma of the left shoulder is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



